DETAILED ACTION 

1)       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.   Claim 11 is amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 11-17, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizu et al. (JP 2014-079938).

           Claims 12-13: the invention is disclosed per claim 11, above.  An acrylic resin is disclosed as the resin of the anchor layer.  A polycarbonate resin is disclosed as the resin of the anchor layer (claims 5-8, [0008], [0050]).
           Claims 16-17: the invention is disclosed per claim 11, above.  The content of the reactive compound to be 0.01-30 relative to the anchor resin 100 parts [0051]. 
3)       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over       Shimizu et al.   Shimizu is silent on the laminate fiber layer density, however, it would have been obvious to one skilled in the art at the time the invention was filed that the fiber layer density be optimized in order to obtain desired laminate strength and gas barrier.
Response to Amendment
4)       Claims 11-15, 18 rejections under 35 U.S.C. 103 as being unpatentable over
Fushimi et al., are withdrawn. 
5)       Claims 16-17 rejections under 35 U.S.C. 103 as being unpatentable over Fushimi et al. in view of Shimizu et al., are withdrawn.

Conclusion
7)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/MARK HALPERN/Primary Examiner, Art Unit 1748